Citation Nr: 0820996	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-19 347	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served in the Philippine Army, United States 
Armed Forces Far East (USAFFE), during World War II and was a 
prisoner of war (POW) from May 1942 to January 1943.  He died 
in November 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In that rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death.  The appellant's disagreement with that 
decision led to this appeal. 

In a rating action dated in June 2000, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant disagreed with that decision, 
and the RO issued a statement of the case in July 2002.  The 
appellant did not file a timely substantive appeal, and the 
RO closed that appeal.  Since the previous RO decision, VA 
has implemented a new regulations under 38 C.F.R. § 3.309(c) 
to establish presumptive service connection for 
atherosclerotic heart disease in former prisoners of war 
following any period of POW captivity.  Because of this, the 
Board will consider the appellant's current claim for service 
connection for the cause of the veteran's death on a de novo 
basis, without regard to finality of the previous RO 
determination.  See Routen v. Brown, 142 F.3d 1434, 1441 
(Fed. Cir. 1998) citing Spencer v. Brown, 17 F.3d 368, 372 
(Fed. Cir. 1994) (a change in a VA regulation can constitute 
a new basis for entitlement to a benefit).  


FINDINGS OF FACT

1.  The veteran was a POW from May 1942 to January 1943.  

2.  The veteran died in November 1999, and the Certificate of 
Death lists cardiovascular arrest as the immediate cause of 
death, peptic ulcer as the antecedent cause, intestinal 
parasitism with malnutrition/malaria as underlying cause, and 
cardiac arrest as a significant condition contributing to 
death; the Board finds that cardiac disability or disease 
contributed to the veteran's death.  

3.  Medical evidence shows that many years after service, the 
veteran's was diagnosed as having hypertensive 
atherosclerotic heart disease with cardiomegaly.  


CONCLUSIONS OF LAW

1.  The veteran's hypertensive atherosclerotic heart disease 
may be presumed to have been incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.309(c) (2007).  

2.  A service-connected disability caused or contributed to 
the veteran's death, and service connection for the cause of 
the veteran's death is established.  38 U.S.C.A. §§ 1110, 
1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that VA has duties related to notice 
and assistance to a claimant in the development of a claim as 
mandated under the provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) and 38 C.F.R. § 3.159 (2007).  In 
this case, the Board concludes that no further notice or 
assistance is required as the outcome of the Board's decision 
is favorable to the appellant, and no prejudice to the 
appellant could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384. 393 (1993). 

The appellant is seeking service connection for the cause of 
the veteran's death, which she contends is related to 
disability associated with the effects of the hardships of 
the veteran having been a POW during World War II.  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
arteriosclerosis and hypertension, if manifested to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Effective 
October 7, 2004, VA amended 38 C.F.R. § 3.309(c) to establish 
presumptive service connection for atherosclerotic heart 
disease manifest to a degree of 10 percent or more in former 
prisoners of war following any period of POW captivity.  69 
Fed. Reg. 60083 (2004) (codified at 38 C.F.R. § 3.309(c) 
(2007)).  The presumption applies to atherosclerotic heart 
disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia).  Id.  

In this case, disabilities for which service connection has 
previously been established include:  intestinal parasitism 
with malnutrition, rated as 10 percent disabling; peripheral 
neuropathy, right upper extremity, rated as 10 percent 
disabling; peripheral neuropathy, left upper extremity, rated 
as 10 percent disabling; malaria, rated as noncompensably 
disabling; and a scar, rated as noncompensably disabling.  

The veteran died in November 1999, and the Certificate of 
Death lists cardiovascular arrest as the immediate cause of 
death, peptic ulcer as the antecedent cause, intestinal 
parasitism with malnutrition/malaria as underlying cause, and 
cardiac arrest as a significant condition contributing to 
death.  The physician who signed the death certificate, in a 
letter dated in May 2000, stated that he was not the 
veteran's attending physician but that it is his duty to 
certify the death of patients who died at their homes.  The 
physician stated that the diseases he entered on the death 
certificate were told to him by relatives of the veteran.  

The claims file includes records from Tarlac Provincial 
Hospital pertaining to the veteran's hospitalization in 
August 1999, approximately three months before his death.  
Those records show he was treated for pulmonary tuberculosis 
and also show that the assessment on examination included 
cardiac arrhythmia for which he received treatment with 
medication during hospitalization.  These hospital records do 
not indicate the veteran received treatment for his service-
connected malnutrition or malaria, but they do lend credence 
to the statement on the death certificate identifying cardiac 
disability as a contributory cause of death.  Resolving 
reasonable doubt in favor of the appellant and with 
application of the provisions of 38 C.F.R. § 3.102, the Board 
finds that cardiac disability or disease contributed to the 
veteran's death.  

The veteran's service medical records include no complaint or 
finding indicative of the presence of hypertension or 
atherosclerotic heart disease, and January 1992 is earliest 
medical evidence pertaining to any cardiac symptoms, at which 
time arrhythmia was noted on an electrocardiogram by a 
private physician.  There is, therefore, no basis for service 
connection for any cardiovascular disability on a direct 
basis or as a chronic disease under 38 C.F.R. § 3.309(a).  
The record does, however, show that at a VA cardiology 
examination in October 1997, the veteran gave a history of 
mild hypertension, and after examination, including 
electrocardiogram and chest X-ray, the veteran was diagnosed 
as having hypertensive atherosclerotic heart disease with 
atrial fibrillation, average ventricular response, and mild 
cardiomegaly.  Although exercise testing was not done, the 
presence of cardiomegaly on X-ray indicates that the 
disability was manifest to a degree of 30 percent under 
38 C.F.R. § 4.104, Diagnostic Code 7005 (2007).  

Because the veteran was a POW and he had hypertensive 
atherosclerotic heart disease manifest to a degree of 
disability in excess of 10 percent, service connection for 
that disability may be presumed.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.309(c).  As the veteran's cardiac disability 
has been found to have been a contributory cause of his 
death, the Board concludes that the criteria for service 
connection for the cause of the veteran's death have been 
met.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


